Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of election 15 in the reply filed on 24 December 2021 is acknowledged.  The traversal is on the ground(s) that the examiner made mistakes.  This is not found persuasive because two separate species are disclosed in the present Application.
The examiner acknowledges that the wrong CPC was used for Species A.  In the Requirement for Restriction dated 23 November 2021, the examiner wrote “B25K 15/10.  However, the examiner should have used instead the CPC: “B25J 15/10.”  The CPC B25J 15/10 is used to classify “Gripping heads with three or more finger members.”  Meanwhile the CPC used for Species B is correct—CPC B25J 15/0616, which is the CPC used to classify “Gripping heads with vacuums.”  These CPC designations demonstrate how robotic fingers and vacuum chucks have acquired separate statuses in the art due to their recognized divergent subject matter.
Therefore, the proper species election is revised as the following:
Species A: Kitchen apparatus with a gripping mechanism that includes robotic fingers drawn to figs. 7D, 7E, and 8, classified in CPC: B25J 15/10 (claim 12)
Species B: Kitchen apparatus with a gripping mechanism that includes a vacuum chuck drawn to figs. 9A, 12A, 13, 14, 15A, and 17A, classified in CPC: B25J 15/0616 (claim 15)
The examiner appreciates how the Applicant pointed out this mistake so that the record can be clarified what the proper CPC classification should be for Species A.  Regardless of the examiner’s error, there are still two distinct and separate species present in the Applicant’s Specification.

	Regarding Species B, the vacuum chuck is present in figs. 9A, 12A, 13, 14, 15A, and 17A, and is comprised as part of the container transfer apparatus, used to transport food containers from the storage station to the plurality of vehicles.  The robotic fingers and the vacuum chuck also are disclosed as being mutually exclusive.  Specifically, the Applicant discloses that “the gripper mechanism comprising the vacuum chuck 231 of the container transfer apparatus 220 may be substituted by the gripper mechanism 232 (of Fig. 9B)” (paragraph 00102 of the Specification).   Figure 9B is the embodiment that shows the robotic fingers.
	Regarding the Applicant’s Arguments, the following comments are made in response:
On page 3, the Applicants states that “the office action did not quote any USPTO MPEP or any laws in support of the arguments.”  However, respectfully submit that 35 USC 121, 37 CFR 1.141, 37 CFR 1.143, and 37 CFR 1.144 are referenced in the Requirement for Species Election dated 23 November 2021.
On page 4, the Applicant states that the “Examiner failed to use any form paragraph to explain why the inventions as claimed are independent or distinct.”  However, respectfully submit that form paragraph 8.01 was used in the Requirement for Species Election dated 23 November 2021.
On pages 5-6, the Applicant references 806.05 of the MPEP.  However, respectfully submit that the section of the MPEP that is relevant to an election of species requirement is 806.04.
On page 7, the Applicant states that the “examiner confused a kitchen system with hand tools, portable power driven tools, and manipulators!”  However, respectfully submit that the Applicant discloses portable, power-driven manipulators for food ingredient containers within the Specification.
After reconsidering the present application, the requirement is still deemed proper and is therefore made FINAL.  Claim 12 is withdrawn from consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/810,280, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no disclosure of a storage room or of figures 33A, 33C, 34A, 34B, or 39 in Application No. 62/810,280.  Accordingly, claims 1-22 are not entitled to the benefit of the earlier filing date.  As a result, the effective filing date of this application is 20 August 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels:
•	No description is provided for 909 (in the box) shown in Figs. 2A-I, 7A-E, 9A, 9C-D, 10, 12A, 13, 17B, 19B, 20B, 22, 23, 24, 25A, 30, 33B, 35-37, and 39.
•	No description is provided for 904 (in the box) shown in Figs. 18, 18C, and 39. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1A-B appear to be conventional computers (described in paragraphs 0050 and 0051) and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
The “first motion sub-mechanism” and the “second motion sub-mechanism” of the “dispensing apparatus” of claim 7 must be shown.
The “first motion sub-mechanism” and the “second motion sub-mechanism” of the “container transfer apparatus” of claim 8 must be shown.
The “second container transfer apparatus” of claims 9 and 22 must be shown.
The “lid gripping mechanism” from claim 18 must be shown.  Alternatively, the Applicant can amend claim 18 to require a “lid gripper mechanism.”
The limitation “wherein the storage room comprises a plurality of storage compartments, each said storage compartment being configured to store a plural number of said the ingredient containers stored in the storage” from claim 21 must be shown.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, the limitation “the ingredient container was an ingredient container that was stored, is stored, or will be stored in the storage” lacks antecedent in the Specification.
In claim 7, the “first motion sub-mechanism” and the “second motion sub-mechanism” of the “dispensing apparatus” lack antecedent in the Specification.  Although the Specification discloses “first” and “second” motion sub-mechanisms, there is no clear relationship between this structure and the claimed “dispensing apparatus” (referring to paragraphs 0064-0071 for the motion sub-mechanisms and paragraphs 00204-00209 and 00249-00256 for the dispensing apparatus).
In claim 8, the “first motion sub-mechanism” and the “second motion sub-mechanism” of the “container transfer apparatus” lack antecedent in the Specification.  Although the Specification discloses “first” and “second” motion sub-mechanisms, there is no clear relationship between this structure and the claimed “container transfer apparatus” (referring to paragraphs 0064-0071 for the motion sub-mechanisms and paragraphs 0098-00119 for the container transfer apparatus).
In claim 9, the limitation “wherein the ingredient container may be one of the ingredient containers that were stored in the storage” lacks antecedent in the Specification.
In claims 9 and 22, the “second container transfer apparatus” lacks antecedent in the Specification.
In claim 11, the limitation “wherein the computer system is configured to dynamically track the quantity of the food ingredient that are contained in each said ingredient container which is tin the storage station” lacks antecedent in the Specification.
In claim 13, the limitations “wherein the closed ingredient container may be one of the closed ingredient containers that were stored, are stored, or will be stored in the storage,” “wherein the ingredient container may be one of the ingredient containers that were stored in the storage,” and “wherein the ingredient container is one of the ingredient containers that was stored or will be stored in the storage” lack antecedent in the Specification.
In claim 14, the “first motion sub-mechanism,” the “second motion mechanism,” the “third motion mechanism,” the “first motion sub-mechanism,” and the “second motion sub-mechanism” of the “container transfer apparatus” lack antecedent in the Specification. Although the Specification discloses “first” and “second” motion sub-mechanisms, there is no clear relationship between this structure and the claimed “container transfer apparatus” (referring to paragraphs 0064-0071 for the motion sub-mechanisms and paragraphs 0098-00119 for the container transfer apparatus).  Additionally, there is no mention of a “third motion sub-mechanism” in the Specification.
In claim 18, the limitations “wherein the ingredient container may be one of the ingredient containers that were stored, are stored, or will be stored in the storage” and “wherein the ingredient container may be one of the ingredient containers that were stored in the storage” lack antecedent in the Specification.
In claim 18, the “lid gripping mechanism” lacks antecedent in the Specification.  Alternatively, the Applicant can amend claim 18 to require a “lid gripper mechanism.”
In claim 21, the “plurality of storage compartments” where each compartment is configured to “store a plural number of said the ingredient containers” lacks antecedent in the Specification.
In claim 22, the limitation “wherein the ingredient container may be one of the ingredient containers that were stored, are stored, or will be stored in the storage” lacks antecedent in the Specification.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Recommend rewriting “contained in each said ingredient container which is tin the storage station” as “contained in each said ingredient container which is in the storage station.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17, and 19 of copending Application No. 16/180,051. 
Application No. 16/180,051
Instant Application
1. A kitchen system, comprising: a computer system comprising a first computer; 

a storage configured to store a plurality of said covered ingredient containers; 
a plurality of ingredient containers, each said ingredient container being configured to contain one or more food ingredients; a plurality of lids, each said lid being configured to cover a said ingredient container, wherein a pair consisting of a said ingredient container and a said lid which covers the ingredient container is referred to as a covered ingredient container; 
and a first transfer system configured to move a said covered ingredient container from the storage, said first transfer system comprising a transfer apparatus, 

wherein the said transfer apparatus comprises: 
a gripping mechanism comprising a first support component and one or more gripping devices, 

said gripping mechanism configured to grip the covered ingredient container; and a first motion mechanism comprising a first motor and a second support component, 
said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the first motor is configured to be connected to the computer system to allow the computer system to control the first motor.
one or more cooking systems, each said cooking system comprising a cooking apparatus, wherein the cooking apparatus comprises: 
a cooking container configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cooking container, 
the motion mechanism comprising a motor which is connected to the computer system;

13. A kitchen system, comprising: a computer system comprising one or more computers; 
a refrigerated storage room; 
a storage station configured to be located in the storage room, 
the storage station comprising: a storage configured to store a plural number of closed ingredient containers, wherein each closed ingredient container comprises an ingredient container and a lid that closes on the ingredient container, where each closed ingredient container is used to contain or hold a food ingredient; 
a container transfer apparatus configured to move a closed ingredient container, wherein the closed ingredient container may be one of the closed ingredient containers that were stored, are stored, or will be stored in the storage, 
the container transfer apparatus comprising: a gripper mechanism comprising a rigid component as a support component and one or more grippers, 
the gripper mechanism being configured to grip the closed ingredient container; 


and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism;


a cooking station configured to be located externally from the storage room, the cooking station comprising: 
a cookware configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cookware, 

the motion mechanism comprising a motor or other driving mechanism: 


and 
a dispensing apparatus configured to move an ingredient container as to dispense the food ingredient from the ingredient container to the cookware, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, 
the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, the gripper mechanism being configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and 

a plurality of vehicles, each said vehicle being configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that was stored or will be stored in the storage, each said vehicle being configured to stop at a said station.  

19.  The kitchen system of claim 1, wherein a said cooking system further comprises 
an unloading apparatus configured to move a said ingredient container to unload the food ingredients from the ingredient container into the cooking container of the cooking system, wherein 

the unloading apparatus comprises: a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; and a motion mechanism comprising a motor, said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.

17.  The kitchen system of claim 1, further comprising a cyclic transport apparatus configured to move a said ingredient container, said cyclic transport apparatus comprises: a plurality of holders, each said holder comprises a solid that is shaped to position or hold the ingredient container; 
and a motor configured to be connected to the computer system, said motor being configured to drive a cyclic motion of the holders.

15. The kitchen system of claim 1, wherein the storage further comprises a heat insulation member and a refrigeration apparatus.




Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/180,051 teaches all of the claim limitations above except explicitly “a refrigerated storage room; a rigid component as a support component, a cooking station configured to be located externally from the storage room, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, a plurality of vehicles, each said vehicle being configured to stop at a said station.”
	However, Application No. 16/180,051 teaches a refrigerated storage room (“storage further comprises a heat insulation member and a refrigeration apparatus,” claim 18; examiner is construing a “refrigeration apparatus” or a refrigerator as a room in the sense that it is a partition of space closed off by four walls); a rigid component as a support component (obvious that in order to provide support to the gripping mechanism, the “first support component” of claim 1 should be rigid), a cooking station configured to be located externally from the storage room (obvious that the “one or more cooking systems” of claim 1 should be externally located from the “refrigeration apparatus” of claim 15), wherein the ingredient container may be one of the ingredient containers that were stored in the storage (method limitation inside the body of an apparatus claim and not given any patentable weight; additionally, “may” suggests that this limitation may not be required in order to meet the limitations of the claim), a plurality of vehicles (“cyclic transport apparatus comprises: a plurality of holders,” claim 17; examiner is construing “holders” as vehicles in the sense that they move as a result of the motor from the cyclic transport apparatus), each said vehicle being configured to stop at a said station (obvious to stop the holders stopping the “motor” of claim 17 in order for the ingredient containers to be unloaded by the “unloading apparatus” of claim 19).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention of Application No. 16/180,051 to include a refrigeration apparatus, a rigid first support component, and a cyclic transport apparatus for moving ingredient containers that stops at an unloading apparatus, in view of the teachings of Application No. 16/180,051, for the efficiencies obtained by the automation of moving organic and fresh ingredient containers from a refrigeration to a kitchen system, such that manual labor is avoided and more wholesome and healthy foods are prepared from ingredients in comparison to finished and processed foods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 7, a “driving mechanism configured to move the moving member relative to the stationary member; and a second motion sub-mechanism comprising a moving member, a stationary member, and a driving mechanism configured to move the moving member relative to the stationary member; wherein the stationary member of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member of the second motion sub-mechanism.”
In claim 8, “a driving mechanism configured to move the moving member relative to the stationary member; and a second motion sub-mechanism comprising a moving member, a stationary member, and a driving mechanism configured to move the moving member relative to the stationary member; wherein the stationary member of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member of the second motion sub-mechanism.”
In claim 11, “further comprising a computer system, wherein the computer system is configured to dynamically track the quantity of the food ingredient that are contained in each said ingredient container which is tin the storage station.”
Structure “read into” the claim to support this limitation is “first computer and a plurality of second computers” (paragraph 0007).
In claim 14, “wherein the motion mechanism of the container transfer apparatus of the storage station comprises: a first motion sub-mechanism comprising a moving member and a stationary member, the first motion mechanism being configured to move the moving member relative to the stationary member; a second motion sub-mechanism comprising a moving member and a stationary member, the second motion mechanism being configured to move the moving member relative to the stationary member; a third motion sub-mechanism comprising a moving member and a stationary member, the third motion mechanism being configured to move the moving member relative to the stationary member; wherein the stationary member of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member of the second motion sub-mechanism; wherein the stationary member of the second motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member of the third motion sub-mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 5 requires a “…further comprising a computer system, wherein the computer system is configured to control the plurality of vehicles via wireless communication.”  Although there is disclosure of a “sub-programs….configured to control motor(s) and/or other electric or electronic devices connected to the computer” (step 42 of fig. 42and paragraph00224), there is no disclosure in the Specification of any specific programs for controlling multiple motors or a controlling stopping mechanism.  While the Applicant discloses that the “the computer system 909 may control motors, actuators; stoves or heaters; and other devices by known techniques,” (paragraph 0053), there is no disclosure of an algorithm or steps/procedures taken to perform the function of controlling motors with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended for the controlling of the motors to be performed.  Additionally, the Applicant discloses using “microcontrollers or programmable logic controllers” (paragraph 0007) as the computers.  The programming of the assembly language needed to control and synchronize the motors to be used in a microcontroller, in addition to receiving sensor feedback, is beyond the skill level of one having ordinary skill in the art at the time of filing.  Furthermore, while Specification discloses a “server 901” (paragraphs 0053-054), there is no disclosure of any radios, transmitters, receivers, or frequencies that demonstrate how the computer system is able to communicate wirelessly with the vehicles.  The Specification does not provide direction as to how to program the motors without undue experimentation.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 5.  Thus, claim 5 is not enabled by the disclosure.
Additionally, claim 6 requires a “cooking program for cooking each said food item.”  Although the Applicant discloses computer-operated programs for recalling recipes and lists of food items and for determining if there are sufficient ingredients as well as scheduling the cooking of a food item (see fig. 43), there are no programs disclosed for using cookware or cooking or heating food items.  Additionally, although the Applicant discloses a connection between the computer system and a stove (see paragraph 0122), there is no disclosure of an algorithm to control the heaters on a stove or microwave.  The programming of the heaters based on a recipe is beyond the skill level of one having ordinary skill in the art at the time of filing.    The Specification does not provide any direction as to how to program the heaters without undue experimentation.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 6.  Thus, claim 6 is not enabled by the disclosure.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the “sub-programs” needed to produce the motions of the loading apparatus and the vehicles, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the Specification, the Applicant discloses the following regarding the necessity of the sub-programs:
“In Step 874, the database of the computer 901 comprises a ‘list of instructions,’ where each instruction includes a sub-program, the timing of the sub-program, and the identity of the second computer (902, 903, or 903x) to run the sub-program. Following Step 873, the computer system 909 adds the following to the list of instructions: (1) the ‘list of cooking sub-programs, the IDs of the second computers and relative timings’ corresponding to the ordered food item, with times and IDs of the second computers scheduled in Step 873; (2) the ‘list of transfer and cap-opening sub-programs, IDs of the second computers and relative timings’ with specified start times and IDs of the second computers as scheduled in Step 873; (3) sub-programs at the second computer (902, 903, or 903x) and timings, so as to produce the necessary motions of container loading apparatuses 350 as scheduled in Step 873; wherein the information of the IDs of the second computers are included in the schedule; (4) sub-programs at the computers 904 and timings, so as to produce the necessary motions of the vehicle 790 as scheduled in Step 873; wherein the information of the IDs of the computers 904 are included in the schedule” (paragraph 00237, examiner’s emphasis)

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “wherein the computer system is configured to dynamically track the quantity of the food ingredient that are contained in each said ingredient container which is tin the storage station.”  However, the specification fails to disclose the program or the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing.  Although the Specification discloses “a list of ingredient content types that are entirely needed for cooking the food item,” (paragraph 00227), there is no disclosure of an overall inventory or logistics management program “to dynamically track the quantity of the food ingredient that are contained in each said ingredient container which is tin the storage station.”  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “driving mechanism” and “first motion sub-mechanism” from the “dispensing apparatus” of claim 7; the “driving mechanism” and the “first motion sub-mechanism” from the “container transfer apparatus” of claim 8; and the “first motion sub-mechanism,” the “second motion mechanism,” the “third motion mechanism,” the “first motion sub-mechanism,” and the “second motion sub-mechanism” of the “container transfer apparatus” of claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Although the Specification discloses motion sub-mechanisms in paragraphs 0064-0071, there are no sub-mechanisms mentioned for the dispensing apparatus (paragraphs 00204-00209 and 00249-00256) or the container transfer apparatus (paragraphs 0098-00119).  Additionally, the “computer system” of claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but there is no disclosure of a computer program or algorithm to achieve the claimed function.  Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there is no disclosure in the Specification of a “first motion sub-mechanism” for either the dispensing apparatus or the container transfer apparatus. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  
Claims 1, 6, 9, 13-14, 18-19, and 21-22 use the phrase “…being configured…”  However, “being configured” does not necessarily mean “configured.”  For instance, an airplane that is being configured for medical evacuation does not necessarily mean that the airplane is equipped for medical evacuation.  Instead, the airplane is in the process of being configured for medical evacuation, and it has not been configured yet to conduct that mission.  Similarly, “being configured” will be interpreted most broadly as not a limiting requirement.  For example, “the plurality of vehicles” that are “being configured to transport the ingredient container” according to claim 1 need not be “configured to transport the ingredient container” in order to meet the limitations of the claim.
Claims 1, 9, 13, 18-19, 21-22 recite ingredient containers, where the structural relationships between the claimed ingredient containers are unclear.  Specifically, claim 1 requires a storage that is configured to store a plural number of ingredient containers (line 5).  Subsequently, the container transfer apparatus is configured to grip and transfer “an ingredient container” that “was stored, is stored, or will be stored” in the storage (lines 8-9).  However, claim 1 is an apparatus claim, and it is not clear whether method limitations within apparatus claims are considered to have any patentable weight.  Furthermore, claim 1 introduced a “plural number of ingredient containers” and not a singular container.  Does the claim require that only ingredient container be transferred by the container transfer apparatus?  The claim also requires that the dispensing apparatus move an ingredient container, “wherein the ingredient container may be one of the ingredient containers that were stored in the storage” (lines 18-19); however, it is unclear if this limitation holds any patentable weight because it uses the conditional “may” and recites a method limitation within an apparatus claim.  Finally, the claim requires that the “each said vehicle being configured to transport an ingredient containers wherein the ingredient containers may be one of the ingredient containers that were stored in the storage, each said vehicle being configured to stop at a said station; wherein the container transfer apparatus of the storage station is configured to grip and transfer the ingredient container to place the container on a said vehicle” (lines 33-35).  However, it is unclear if multiple ingredient containers or a singular ingredient container is being claimed and whether “that were stored in the storage” holds any patentable on account of this past-tense limitation being a method limitation within an apparatus claim.  For the purpose of this examination, claim 1 will be interpreted as the following:
“A kitchen system, comprising: a storage station comprising: a storage configured to store a plural number of ingredient containers, wherein each ingredient container is used to contain or hold a food ingredient; and a container transfer apparatus configured to grip and transfer an ingredient container from the plural number of ingredient containers, the ingredient container to dispense the food ingredient from the ingredient container to the cookware the ingredient containerfrom the plural number of ingredient containers ingredient container on a said vehicle.“

Claims 9, 13, 18-19, 21-22 have similar ambiguity regarding the claimed “ingredient container(s).”
Claim 1 recites “a plurality of vehicles, each said vehicle being configured to transport an ingredient containers wherein the ingredient containers wherein the ingredient containers may be one of the ingredient containers that were stored in the storage, each said vehicle being configured to stop at a said station; wherein the container transfer apparatus of the storage station is configured to grip and transfer the ingredient container to place the container on a said vehicle.”  There is insufficient antecedent basis for the limitation “each said vehicle” in the claim.  For the purpose of the examination, the limitation will be interpreted as “a plurality of vehicles, s being configured to transport an ingredient containers wherein the ingredient containers wherein the ingredient containers may be one of the ingredient containers that were stored in the storage, s being configured to stop at a said station; wherein the container transfer apparatus of the storage station is configured to grip and transfer the ingredient container to place the container on s.
Claims 1, 13, and 19 recite “…each said vehicle being configured to stop at a said station…” There is insufficient antecedent basis for the limitation “a said station” in the claim.  For the purpose of the examination, the limitation will be interpreted as “…each said vehicle being configured to stop at the said cooking station…”
Claim 4 recites “…wherein each said vehicle comprises a ferromagnetic or a magnetic component, the kitchen system further comprising a stopping mechanism configured to stop a said vehicle, the stopping mechanism comprising: a support component; a stopping device comprising one or more ferromagnetic or magnetic components each configured to attract the ferromagnetic component of the vehicle; and a motion mechanism configured to move the stopping device, the motion mechanism comprising a motor or a driving mechanism.” There is insufficient antecedent basis for the limitation “each said vehicle” in the claim.  For the purpose of the examination, the limitation will be interpreted as “…wherein each of the said vehicles comprises a ferromagnetic or a magnetic component, the kitchen system further comprising a stopping mechanism configured to stop each vehicle of the  said vehicles, the stopping mechanism comprising: a support component; a stopping device comprising one or more ferromagnetic or magnetic components each configured to attract the ferromagnetic component of each vehicle of the said vehicles; and a motion mechanism configured to move the stopping device, the motion mechanism comprising a motor or a driving mechanism.
Claim 4 recites “the kitchen system further comprising a stopping mechanism configured to stop a said vehicle.”  However, the Specification discloses that each vehicle has its own stopping mechanism.  For example, fig. 32 shows a vehicle 790 with an attached stopping mechanism 680.  For the purpose of the examination, the limitation will be interpreted as “wherein each said vehicle comprises a ferromagnetic or a magnetic component, and a stopping mechanism configured to stop a said vehicle, each stopping mechanism comprising: a support component; a stopping device comprising one or more ferromagnetic or magnetic components each configured to attract the ferromagnetic component of the vehicle; and a motion mechanism configured to move the stopping device, the motion mechanism comprising a motor or a driving mechanism.”  
Claim 6 recites “the program being configured to allow the computer system to control an electric or electronic device in the kitchen system which are connected to the computer system.”  However, it is not clear which devices are electric or electronic.  For example, are the storage, the ingredient containers, or the cookware considered by the Applicant to be electric or electronic?  Although several systems have motors, the examiner is not sure if the Applicant considers those systems to be mechanical or electric/electronic (or both).   Since there is no way of determining the requisite degree of the terms “electric or electronic,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 9 recites “a said vehicle.”  There is insufficient antecedent basis for the limitation “a said vehicle” in the claim.  For the purpose of the examination, the limitation will be interpreted as “s.”
	Claims 9 and 21 require a “second container transfer apparatus.”  However, the Specification does not disclose a “second container transfer apparatus.”  Additionally, the “second container transfer apparatus” appears to perform the same function as the dispensing apparatus (e.g., compare the function of the second container transfer apparatus of claim 9 with the dispensing apparatus of claim 1).  The Specification discloses that the container transfer apparatus can be used to load containers onto vehicles as well as “unload the emptied container” (paragraphs 00175 and 00210).  For the purpose of the examination, the “second container transfer apparatus” will be interpreted such that the “container transfer apparatus” and the “second container transfer apparatus” can comprise the same structure, in view of the Specification.
Claim 11 recites “wherein the computer system is configured to dynamically track the quantity of the food ingredient that are contained in each said ingredient container which is tin the storage station.”  However, it is unclear what is intended in claiming “dynamic” tracking of each ingredient container’s quantity in the storage station.  When the food containers are in the storage station, are they being used?  The examiner was under the impression that the container were dispensed at the cooking station.  If so, why does each container need to be dynamically tracked while it is in the storage station?  Furthermore, how is this dynamic tracking accomplished?  Does each container have a sensor?  What does the Applicant consider to be the difference is between tracking that is dynamic as opposed to tracking that is not dynamic?  Since there is no way of determining the requisite degree of the term “dynamically track,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 13 recites “a plurality of vehicles, each said vehicle being configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that was stored or will be stored in the storage, each said vehicle being configured to stop at the said cooking station.”  There is insufficient antecedent basis for the limitation “each said vehicle” in the claim.  For the purpose of the examination, the limitation will be interpreted as “a plurality of vehicles, each of said vehicles being configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that was stored or will be stored in the storage, each of said vehicles being configured to stop at the said cooking station.”  
Claim 15 recites the limitation "the transfer apparatus.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the container transfer apparatus.  Additionally, claim 15 will be interpreted such that the “vacuum chuck” can be the same structure as the “gripper mechanism” of the “container transfer apparatus” from claim 13.
Claim 16 recites “a said vehicle.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “each vehicle of s.”
Claim 17 recites “further comprising a door or movable object configured to cover the window or the opening during some time period so as to limit heat flow between the storage room and the environment external to the storage room.”  However, it is unclear which time period is considered to be “some time period” and how long “some time period” is meant to last?  The Specification makes no mention of “some time period.”  For the purpose of the examination, no patentable weight will be given to “some time period.”
Claim 18 recites “a container gripping mechanism.”  However, it is unclear if the container gripping mechanism is the same container gripping mechanism of claim 13 or a different container gripping mechanism altogether.  For the purpose of the examination, the limitation will be interpreted such that under broadest reasonable interpretation, the container gripping mechanisms of claims 13 and 18 can consist of the same structure.
Claim 19 recites “a plurality of vehicles, each said vehicle being configured to transport an ingredient container, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, each said vehicle being configured to stop at a said station; and an opening between the storage room and the outside configured to allow a said vehicle to enter or leave the storage room.”  There is insufficient antecedent basis for “each said vehicle” and “a said vehicle.”  For the purpose of the examination, claim 19 will be interpreted as “a plurality of vehicles, s being configured to transport an ingredient container, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, s being configured to stop at a said station; and an opening between the storage room and the outside configured to allow s to enter or leave the storage room.”  
Claims 2-3. 7-8, 10, and 12 are rejected based on their dependency to claim 1.  Claim 20 is rejected based on its dependency to claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1).
Regarding claim 1, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: a storage station (area where the two storage modules 7000 are located is construed as the “storage station,” fig. 3c) comprising: a storage (storage module 7000) configured to store a plural number of ingredient containers (“storage containers,” para 0324), wherein each ingredient container is used to contain or hold a food ingredient (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324); and a container transfer apparatus (primary manipulator 2000, fig. 74) configured to grip and transfer an ingredient container from the plural number of ingredient containers (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310), the container transfer apparatus comprising: a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), the gripper mechanism being configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or a driving mechanism (“telescoping extension,’” para 0227); a cooking station (cooking module 100, fig. 3c) comprising: a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); a motion mechanism (pivot 1188, fig. 11c) configured to move the cookware (tiltable cooking receptacle 1180, fig. 11c; “mounted on a rotating pivots which allows them to be rotated to efficiently empty their contents into other containers or onto dishware,” para 0169), the motion mechanism comprising a motor or a driving mechanism (“electrical connections and fluid and gas connections are wires and flexible conduits ,” para 0183; the teaching of electrical, fluid, and gas connections as well as wires are construed as the claimed “driving mechanism”); wherein the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station is configured to grip and transfer the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321) to place the ingredient container on said vehicles (“as depicted the manipulator (2000) achieves 3-dimensional movement by means of brushless D.C. motors (2015) or stepper motors at each of the joint articulations (2020) and a telescoping extension (2025) for linear movement in at least one of the manipulator segments (2030),” para 0227; examiner is relying on Chen for teaching vehicles; as taught by Buehler, the primary manipulator 2000 has the 3-dimensional capability to load food containers on to the conveying system taught by Chen).  Buehler does not explicitly disclose a dispensing apparatus configured to move the ingredient container to dispense the food ingredient from the ingredient container to the cookware, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, the gripper mechanism being configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and  a plurality of vehicles, said vehicles being configured to transport the ingredient container wherein the ingredient containers from the plural number of ingredient containers, said vehicles being configured to stop at the said cooking station.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move the ingredient container (“pre-packaged food containers,” page 7, para 0033) to dispense the food ingredient from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”); the gripper mechanism being configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; and a plurality of vehicles (conveyers 142, fig. 1C), said vehicles being configured to transport the ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040) wherein the ingredient containers from the plural number of ingredient containers (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in), said vehicles being configured to stop at the said cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
 Regarding claim 2, Buehler teaches the invention as described above but does not explicitly disclose further comprising a plurality of rail tracks configured to connect the cooking station and the storage station, wherein the vehicles are configured to move on the plurality of rail tracks.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a plurality of rail tracks (track members 145, fig. 1C) configured to connect the cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D) and the storage station (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; relying primarily on Buehler for teaching storage modules; obvious to the primary manipulator taught by Buehler to load containers on the conveyer system taught by Chen), wherein the vehicles are configured to move on the plurality of rail tracks (“Each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142. In this way, the plate structures 147 can move upward or downward with motion provided by the track member 145,” para 0040).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 5, Buehler teaches the invention as described above but does not explicitly disclose further comprising a computer system, wherein the computer system is configured to control the plurality of vehicles via wireless communication.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a computer system (network interface 202, fig. 2; “the wireless communication interface 202 can enable a local wireless link, such as through a Bluetooth protocol to other devices (e.g., mobile devices operated by a user),” para 0073), wherein the computer system is configured to control the plurality of vehicles (food extraction component 270 and food manipulator 290, fig. 2) via wireless communication (“The user can operate the computing device to signal a recipe to the food preparation device 200 via the network interface 202 (e.g., the wireless communication port).,’ para 0098).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a computing device that wirelessly controls a food preparation device, in view of the teachings of Chen, by using the conveyers that are controlled by a processor 210, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action, and such that users who are unable to cook (e.g., elderly, handicapped) can prepare meals with consideration for ingredients and recipes (Chen, paras 0024-0025 and 0030).
Regarding claim 6, Buehler teaches the invention as described above but does not explicitly disclose further comprising a computer system, wherein the computer system is configured to store a list of at least one food item and a cooking program for cooking each said food item, the program being configured to allow the computer system to control an electric or electronic device in the kitchen system which are connected to the computer system.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a computer system (processor 210, fig. 2), wherein the computer system is configured to store a list (memory resources 250, fig. 2) of at least one food item (recipe data 251, fig. 2) and a cooking program for cooking each said food item (“the memory resources 250 can store instructions for parsing recipes for food items and/or settings (e.g.,
temperature settings),” para 0078; control of the heater 280 to different temperature parameters is described in para 0088), the program being configured to allow the computer system to control an electric or electronic device (heater 280, fig. 2) in the kitchen system which are connected to the computer system (processor 210, fig. 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a computing device that stores and recalls recipes as well as temperature settings for a heater, in view of the teachings of Chen, by using a processor 210, as taught by Buehler, to control the oven module, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025 and 0030; Buehler also teaches using recipes to automate cooking as well as an automated oven module, but Buehler does not explicitly teach using the recipes to automate an oven module).
Regarding claim 7, Buehler teaches the invention as described above but does not explicitly disclose wherein the motion mechanism  of the dispensing apparatus of the cooking station comprises: a first motion sub-mechanism comprising a moving member, a stationary member, and a driving mechanism configured to move the moving member relative to the stationary member; and a second motion sub-mechanism comprising a moving member, a stationary member, and a driving mechanism configured to move the moving member relative to the stationary member; wherein the stationary member of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member of the second motion sub-mechanism.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the motion mechanism (manipulator 138, fig. 1I) of the dispensing apparatus (“extraction mechanism,” abstract) of the cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D) comprises: a first motion sub-mechanism (construed as the connection mechanism 177 and the base segment 135, fig. 1I) comprising a moving member(connection mechanism 177, fig. 1I), a stationary member (base segment 135, fig. 1I), and a driving mechanism (“motor 149,” para 0060) configured to move the moving member relative to the stationary member (“the manipulator 138 can be attached to motor 149, and further be provided with a connection mechanism 177 that enables movement of the base segment 135 in multiple degrees of freedom,” para 0062); and a second motion sub-mechanism (construed as the joint 137 and extension 139, fig. 1I) comprising a moving member (joint 137, fig. 1I), a stationary member (extension 139, fig. 1I), and a driving mechanism (“The joints 137 can each have an associated motor 149…” para 0060) configured to move the moving member relative to the stationary member (as shown in fig. 1I, when the joint 137 moves, the extension 139 moves relative to the joint 137) wherein the stationary member (base segment 135, fig. 1I) of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member (joint 137, fig. 1I) of the second motion sub-mechanism (“…which allows for locking actions of the joints 137 at specific angles to strengthen the ability of the jointed food manipulator 138 to manipulate the ingredients (e.g. cutting, scooping, flipping, pressing),” para 0060; examiner is construing this teaching such that the base segment 135 can be locked or fixed to the joint 137).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism, in view of the teachings of Chen, by using the extraction mechanism, as taught by Buehler, to dispense food containers into the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 8, Buehler teaches wherein the motion mechanism (“joint articulations 2020,” para 0227) of the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station comprises: a first motion sub-mechanism (construed as the bottom right joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom right joint articulation, figs. 20 and 20a), a stationary member (telescoping extension 2025, fig. 20), and a driving mechanism (motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint); and a second motion sub-mechanism (construed as the bottom left joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a), a stationary member (bottom manipulator segment 2030, fig. 20a), and a driving mechanism (bottom left motor 2015, fig. 20a) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom left motor 2015 moves the bottom manipulator segment 2030 relative to the bottom left joint); wherein the stationary member (telescoping extension 2025, fig. 20) of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a) of the second motion sub-mechanism (“The food preparation area also contains a grasping device for holding vegetables while they are being cut. This would allow them to be firmly grasped so the manipulators using a knife could cut them into the proper sized pieces,” para 0350; construed such that the primary manipulator can be firm or rigid).  
Regarding claim 9, Buehler teaches further comprising a second container transfer apparatus (primary manipulator 2000, fig. 74) configured to unload an ingredient container from said vehicles (“When such an ingredient is needed, the manipulator picks up the dispensing tool and retrieves the appropriate viscous ingredient container from the storage unit. After moving to where the ingredient is required, the piston drive is actuated far enough to dispense the desired quantity of ingredient. The container is then returned to the storage area. When a container is empty it is delivered to a point where it can be washed and/or refilled by the operator,” para 0336; examiner is construing this teaching such that the primary manipulator can move or unload ingredient containers after the containers are used), wherein the ingredient container may be one of the ingredient containers that were stored in the storage (“from the storage unit,” para 0336), the second container transfer apparatus comprising: a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component as a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), the gripper mechanism being configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (as shown in fig. 20, when the joints move, the grasping mechanism at the end of the robot arm moves as well), the motion mechanism comprising a motor (motors 2015, figs. 20 and 20a) or a driving mechanism.  
Regarding claim 10, Buehler teaches the invention as described above but does not explicitly disclose wherein the motion mechanism of the dispensing apparatus of the cooking station is configured to produce a rotational motion.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the motion mechanism (manipulator 138, fig. 1I) of the dispensing apparatus (“extraction mechanism,” abstract) of the cooking station is configured to produce a rotational motion (“swirling motion,” para 0065).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism, in view of the teachings of Chen, by using the extraction mechanism, as taught by Buehler, to dispense food containers into the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 11, Buehler teaches wherein the computer system (“control system,” para 0424) is configured to dynamically track the quantity of the food ingredient that are contained in each said ingredient container (“The control system is configured to store… the current location and quantity of stored ingredients,” para 0425-0427) which is tin the storage station (storage modules 7000, fig. 3c).  
Regarding claim 13, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: a computer system (“control system,” para 0436) comprising one or more computers (“at least one personal computer,” para 0436); a refrigerated storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d); a storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) configured to be located in the storage room (as shown in fig. 3d), the storage station comprising: a storage (storage module 7000) configured to store a plural number of closed ingredient containers (“storage containers,” para 0324), wherein each closed ingredient container comprises an ingredient container (storage container 8100, fig. 81a) and a lid (removable lid 8105, fig. 81a) that closes on the ingredient container, where each closed ingredient container is used to contain or hold a food ingredient (“Each container also incorporates an ID label (8125) so the control system can identify which ingredient is contained in which storage container,” para 0325); a container transfer apparatus (primary manipulator 2000, fig. 74) configured to move a closed ingredient container (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310), wherein the closed ingredient container may be one of the closed ingredient containers that were stored, are stored, or will be stored in the storage (not given any patentable weight), the container transfer apparatus comprising: a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component a support component (connection interface 8405, fig. 84b; as shown in fig. 84b. the interface 8405 is rigid) and one or more grippers (“arms,” para 0322), the gripper mechanism being configured to grip the closed ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or a driving mechanism (“telescoping extension,’” para 0227); a cooking station (cooking module 100, fig. 3d) configured to be located externally from the storage room (as shown in fig. 3d), the cooking station comprising: a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); a motion mechanism (pivot 1188, fig. 11c) configured to move the cookware (tiltable cooking receptacle 1180, fig. 11c; “mounted on a rotating pivots which allows them to be rotated to efficiently empty their contents into other containers or onto dishware,” para 0169), the motion mechanism comprising a motor or a driving mechanism (“electrical connections and fluid and gas connections are wires and flexible conduits ,” para 0183; the teaching of electrical, fluid, and gas connections as well as wires are construed as the claimed “driving mechanism”).  Buehler does not explicitly disclose a dispensing apparatus configured to move an ingredient container as to dispense the food ingredient from the ingredient container to the cookware, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, the gripper mechanism being configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and a plurality of vehicles, each vehicle of said vehicles being configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that was stored or will be stored in the storage, each vehicle of said vehicles being configured to stop at the said cooking station.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move an ingredient container (“pre-packaged food containers,” page 7, para 0033) as to dispense the food ingredient from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), wherein the ingredient container may be one of the ingredient containers that were stored in the storage (not given any patentable weight), the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”); the gripper mechanism being configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; and a plurality of vehicles (conveyers 142, fig. 1C), each vehicle of said vehicles being configured to transport an ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040) wherein the ingredient container is one of the ingredient containers that was stored or will be stored in the storage, (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in), each vehicle of said vehicles being configured to stop at the said cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 14, Buehler teaches wherein the motion mechanism (“joint articulations 2020,” para 0227) of the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) comprises: a first motion sub-mechanism (construed as the bottom right joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom right joint articulation, figs. 20 and 20a) and a stationary member (telescoping extension 2025, fig. 20), the first motion mechanism being configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint); a second motion sub-mechanism (construed as the bottom left joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a) and a stationary member (bottom manipulator segment 2030, fig. 20a), the second motion mechanism being configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom left motor 2015 moves the bottom manipulator segment 2030 relative to the bottom left joint); a third motion sub-mechanism (construed as the top joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the top articulation, figs. 20 and 20a) and a stationary member (construed as the top manipulator segment 2030, fig. 20), the third motion mechanism being configured to move the moving member relative to the stationary member (as shown in fig. 20, the top motor 2015 moves the top manipulator segment 2030 relative to the top joint); wherein the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint) of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a; connected via the robot arm shown in fig. 20) of the second motion sub-mechanism; wherein the stationary member (construed as the top manipulator segment 2030, fig. 20) of the second motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member (construed as the joint at the top articulation, figs. 20 and 20a; connected via the robot arm shown in fig. 20) of the third motion sub-mechanism (“The food preparation area also contains a grasping device for holding vegetables while they are being cut. This would allow them to be firmly grasped so the manipulators using a knife could cut them into the proper sized pieces,” para 0350; construed such that the primary manipulator can be firm or rigid at the connections at each of the joints).  
Regarding claim 15, Buehler teaches the invention as described above but does not explicitly disclose wherein the gripping mechanism of the container transfer apparatus comprises a vacuum chuck as a gripper.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the gripping mechanism of the container transfer apparatus comprises a vacuum chuck (vacuum pump 166, fig. 1F) as a gripper (“The vacuum pump 166 can be positioned to draw food items out of the container 10 from the unsealed edge of the container 10,” para 0050).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a vacuum pump, in view of the teachings of Chen, by using a vacuum pump in addition to the primary manipulator, as taught by Buehler, in order to draw food items out of food containers, for the advantage of controlling the amount of food that is extracted from the container so that if only half of the food items need to be extracted, the remaining half of the food container can be used for subsequent use (Buehler, paras 0074 and 0092, which teaches using half the food container ingredients for subsequent use).
Regarding claim 16, Buehler teaches further comprising a window or an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) in between the storage room (“storage area (7000),” para 0125) and an environment external (area external to the storage area 7000) to the storage room to allow each vehicle of said vehicles to enter or leave the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).
Regarding claim 17, Buehler teaches further comprising a door (door 7215, fig. 72a) or movable object configured to cover the window or the opening (examiner is construing that the door 7215 is configured to close the opening from the previous claim) during some time period (“During access by the primary manipulator or the shuttle system…,” para 0306; “during” is construed as meeting the limitation “some time period”) so as to limit heat flow between the storage room and the environment external to the storage room (“an optional cooling system for a refrigeration storage unit,” para 0304; the door 7215 prevents cool air generated by a cooling system from leaving the storage module).  
	Regarding claim 18, Buehler teaches further comprising a lid opening apparatus (construed as the lid 8105, fig. 81b and the “electromagnet,” para 0327) configured to remove a lid from a closed ingredient container (“activated to release the lid and hold it while the container is in use,” para 0327), wherein the closed ingredient container may be one of the ingredient containers that were stored in the storage (not given any patentable weight), the lid opening apparatus comprising: the container gripping mechanism (primary manipulator 2000, fig. 22) comprising a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), the gripper mechanism being configured to grip the  ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); a lid gripping mechanism comprising a support component (ferrous plate 8135, fig. 81b) and one or more grippers (mechanism 8145, fig. 81b), the gripper mechanism being configured to grip a lid (“transfer the holding force to the edge of the lid,” para 0327); a motion mechanism (spring 8140, fig. 81b) configured to produce a relative motion between the support component of the container gripping mechanism and the support component of the lid gripping mechanism (“to remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use. When the container is ready to be placed back in storage, the manipulator presses it into the lid again, and the control system deactivates the electromagnet,” para 0327), the motion mechanism comprising a motor or a driving mechanism (actuator 8130, fig. 81b).  
Regarding claim 19, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: a refrigerated storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d); a storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) comprising a storage (storage module 7000) configured to store a plural number of closed ingredient containers (“storage containers,” para 0324), wherein each ingredient is used to contain or hold a food ingredient (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324), the storage being located inside the storage room (as shown in fig. 3d), the storage station comprising a container transfer apparatus (primary manipulator 2000, fig. 74) comprising: a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (connection interface 8405, fig. 84b; as shown in fig. 84b. the interface 8405 is rigid) and one or more grippers (“arms,” para 0322), wherein the ingredient container may be one of the ingredient containers that were stored, are stored, or will be stored in the storage (not given any patentable weight); and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or other driving mechanism (“telescoping extension,’” para 0227); a cooking station (cooking module 100, fig. 3d) located externally from the storage room (as shown in fig. 3d, the cooking module 100 is located separately from the storage modules 7000), the cooking station comprising: a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); a heater (“integrated heating element,” para 0167) or stove configured to heat the cookware (“the cooking receptacles are heated in place from below,” para 0167); and an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) between the storage room (“storage area (7000),” para 0125) and the outside (area external to the storage area 7000) configured to allow said vehicles to enter or leave the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).  Buehler does not explicitly disclose a dispensing apparatus configured to move an  ingredient container to dispense the food ingredients from the ingredient container to the cookware, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, the gripper mechanism being configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; a plurality of vehicles, said vehicles being configured to transport an ingredient container, wherein the ingredient container may be one of the ingredient containers that were stored in the storage, said vehicles being configured to stop at the said cooking station.
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move an  ingredient container (“pre-packaged food containers,” page 7, para 0033) to dispense the food ingredients from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), wherein the ingredient container may be one of the ingredient containers that were stored in the storage (not given any patentable weight), the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”), the gripper mechanism being configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; a plurality of vehicles (conveyers 142, fig. 1C), said vehicles being configured to transport an ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040), wherein the ingredient container may be one of the ingredient containers that were stored in the storage (not given any patentable weight), said vehicles being configured to stop at the said cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
	Regarding claim 20, Buehler teaches the invention as described above but does not explicitly disclose further comprising a plurality of rail tracks configured to connect the stations of the kitchen system, wherein the vehicles are configured to move on the plurality of rail tracks.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a plurality of rail tracks (track members 145, fig. 1C) configured to connect the stations (connects the construed cooking station, the top segment 114 extending to the food receptacle 140, fig. 1D, with the construed storage station, “the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; relying primarily on Buehler for teaching storage modules; obvious to the primary manipulator taught by Buehler to load containers on the conveyer system taught by Chen), wherein the vehicles are configured to move on the plurality of rail tracks (“Each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142. In this way, the plate structures 147 can move upward or downward with motion provided by the track member 145,” para 0040).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 21, Buehler teaches wherein the storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d) comprises a plurality of storage compartments (shelves 71, fig. 71), each said storage compartment being configured to store a plural number of the ingredient containers stored in the storage (in fig. 72a, multiple containers 8000 are shown on the top shelf 7205).  
Regarding claim 22, Buehler teaches wherein the storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) further comprises a second container transfer apparatus (primary manipulator 2000, fig. 74) comprising: a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component as a support component (connection interface 8405, fig. 84b, which is construed as being rigid) and one or more grippers (“arms,” para 0322), the gripper mechanism being configured to grip an ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321), wherein the ingredient container may be one of the ingredient containers that were stored, are stored, or will be stored in the storage (not given any patentable weight); and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (as shown in fig. 20, when the joints move, the grasping mechanism at the end of the robot arm moves as well), the motion mechanism comprising a motor (motors 2015, figs. 20 and 20a) or a driving mechanism.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claims 1-2 above, and further in view of High (US-1482925-A).
Buehler teaches the invention as described above but does not explicitly describe further comprising a track switch mechanism.  
However, in the same field of endeavor of automated food preparations systems, High teaches a track switch mechanism (“a switch device at each of the switch tracks on the counter deck, operable to open and close the main track,” column 1, lines 32-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include the switch device, a main conveyor track, and discharge conveyor track, in view of the teachings of High, by modifying the conveyor system taught by Chen, for the purpose of transporting vehicles across two tracks—a main track and a discharge track—so that food ingredients may be transported economically and quickly along a main track while the food serviced is cleaned and made sanitary along a discharge track (High, column 1, lines 9-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claims 1-2 above, and further in view of Pan (CN-105150221-B, relying on foreign version for drawings and provided English translation for written disclosure).
Buehler teaches the invention as described above but does not explicitly disclose wherein each vehicle of the said vehicles comprises a ferromagnetic or a magnetic component, and a stopping mechanism configured to stop each vehicle of the said vehicles, each stopping mechanism comprising: a support component; a stopping device comprising one or more ferromagnetic or magnetic components each configured to attract the ferromagnetic component of each vehicle of the said vehicles; and a motion mechanism configured to move the stopping device, the motion mechanism comprising a motor or a driving mechanism.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein each vehicle (conveyor 142, fig. 1C) of the said vehicles (conveyors 142, fig. 1C); and a motion mechanism (plate structures 147, fig. 1C) configured to move the stopping device, the motion mechanism comprising a motor (motor 149, fig. 1C) or a driving mechanism.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Additionally, in the same field of endeavor of automated food preparations systems, Pan teaches wherein each vehicle (seasoning transport cart 2) comprises a ferromagnetic (“iron block is attached to the bottom of the seasoning box 1,” bottom of page 3; an iron block is construed as being ferromagnetic) or a magnetic component, and a stopping mechanism (carrying arm 3, fig. 1) configured to stop each vehicle of the said vehicles (“the transport arm 3 is transported and placed by the electromagnet,” bottom of page 3; examiner is construing “placing” the transport cart as stopping the transport cart), each stopping mechanism comprising: a support component (conveying guide 8, fig. 1); a stopping device comprising one or more ferromagnetic or magnetic components (“the electromagnet is mounted on the transport arm 3,” bottom of page 3) each configured to attract the ferromagnetic component of each vehicle of the said vehicles (“the transport arm 3 is transported and placed by the electromagnet,” bottom of page 3); and a motion mechanism (drag cylinder A5, fig. 1) configured to move the stopping device (“the seasoning transport cart 2 is disposed on the transport rail 8 and controlled by the dragging electric cylinder A5,” bottom of page 3), the motion mechanism comprising a motor (“DC motor,” bottom of page 3) or a driving mechanism.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include an electromagnet carrying arm and an iron block on the bottom of a vehicle, in view of the teachings of Pan, by modifying the conveyor system taught by Chen, for the purpose of placing the transport cart at a position, such that when the cooking action starts, the transport cart automatically transports to the handling arm gripping position, the arm rotates, and seasoning is poured into the pot, for the advantage of ensuring consistency of taste in dishes by adopting a mechanical arm grabbing and quantitative feeding method that ensures a consistent distribution of seasonings to achieve the best taste (Pan, bottom of page 3 and top of page 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/11/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761